Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 08 March 2022 have been fully considered but they are not persuasive.
Applicant’s representative summarizes the BASSETT and GILMORE references on p.8 of Applicant’s remarks. It seems that Applicant’s representative is asserting that because the BASSETT and GILMORE references are directed towards teaching a display for a ‘video game’ that it is not combinable and/or not applicable to the claim language as instantly recited. The Examiner respectfully disagrees; BASSETT teaches the display of a vehicle in the context of a video game, while GILMORE teaches a split screen display useful for displaying a vehicle to the driver of another vehicle. To the extent that either of these displays may be videographic or computer-generated is not specified by the instant claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all the relied upon references are directed toward the field of endeavor that graphically depicts vehicles in an environment using computer graphics techniques.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rentz et al. (U.S. PG-PUB 2017/0230795; 'RENTZ') in view of Bassett et al. (U.S. PG-PUB 2004/0219980, 'BASSETT') and Gilmore (U.S. PG-PUB 2003/0153374, 'GILMORE').

Regarding claim 1, RENTZ discloses a method of reproducing a first off-road vehicle, comprising: 

    PNG
    media_image1.png
    601
    654
    media_image1.png
    Greyscale
                    
    PNG
    media_image2.png
    642
    339
    media_image2.png
    Greyscale

collecting, by one or more sensors of the first off-road vehicle, vehicle data (RENTZ; FIG. 3; ¶ 0079; “Controller 140 … includes a location determiner 184 which determines a current location of recreational vehicle 100. … location determiner 184 is a GPS unit which determines the position of recreational vehicle 100 based on interaction with a global satellite system.”) and map data (RENTZ; FIG. 10; ¶ 0088; [The Examiner notes that FIG. 10 depicts the relative locations of three recreational vehicle drivers, namely Jim, Tom, and Larry on a shared map.]; FIG. 34; ¶ 0097; “An example response from group management master controller 300 and displayed by group management controller 186 is shown in FIG. 34. The information includes the rider meta data for the selected group member. The information may include … a graphical representative of last location 448 on a map 449 …”); 

    PNG
    media_image3.png
    617
    671
    media_image3.png
    Greyscale

adjusting, by processing circuitry, the vehicle data and the map data (RENTZ; FIGS. 37-40; ¶ 0099; “… the displayed icon further provides information regarding a state of the other group member's vehicle. … user interface 800 provided on touch display 282 of instrument cluster 280, provides an indication of a movement state of each vehicle in a group. An icon 802 having a first shape, illustratively square, is representative of a non-moving vehicle while an icon 804 having a second shape, illustratively round, is representative of a moving vehicle. Each icon 804 further includes [an] indicator 806, illustratively an arrow pointing in a heading direction of the respective vehicle.” ¶ 0102; “… the location of every user logged into the group management system is sent to the rider computing device 190 or operator interface 150 for each user. In this manner, the location of each rider is shown on a map (based on the zoom level of the map) so that riders are aware of the location of nearby riders, even if those riders are not in the same group.”); 

    PNG
    media_image4.png
    602
    611
    media_image4.png
    Greyscale

graphically reproducing the first off-road vehicle based at least in part on the adjusted vehicle data and the adjusted map data (RENTZ; FIG. 39; ¶ 0140; “If region 866 is selected, a user interface 870 … is displayed on touch display 282. User interface 870 auto-zooms to illustrate the location of the current vehicle including instrument cluster 280 and the vehicle associated with icon 804. User interface further includes a historical route 872 of the vehicle associated with icon 804, so that the current vehicle can follow the path of the vehicle corresponding to route 872.”).



    PNG
    media_image5.png
    441
    814
    media_image5.png
    Greyscale
        
    PNG
    media_image6.png
    529
    706
    media_image6.png
    Greyscale
        
    PNG
    media_image7.png
    480
    676
    media_image7.png
    Greyscale

RENTZ does not explicitly disclose the reproduction of the first off-road vehicle being a three-dimensional representation, which BASSETT discloses (BASSETT; FIG. 3; ¶ 0051; “… the [3-D] scene 300 may include … trees 302, a road surface 304 … moving objects such as … car 306. The video game platform 50 displays the [3-D] scene 300 including stationary objects 302, 304 and car 306 from an eye point that is defined by a virtual camera 308 … [which] models camera characteristics such as … field of view, distance from moving object 306, tilt angle, and other parameters of a real camera. System 50 images [3-D] scene 300 as if the video game player were viewing the scene through camera 308.” FIGS. 4-5; ¶ 0052; “FIG. 4 shows … image 310 displayed by system 50 on [TV] screen 59. If the field of view of camera 308 is changed (e.g., by the video game player …), then a … different image as shown in FIG. 5 would be displayed instead. Comparing FIGS. 4 and 5, one can see that the virtual camera 308 has been "zoomed out" … in FIG. 5 and also moved closer to the virtual ground within [3-D] scene 300 …” ¶ 0053; “… the video game software changes the amount of "zoom" (i.e., to alter the field of view) of virtual camera 308 and can move the camera anywhere in [3-D] space and aim it at any desired point within the [3-D] scene. … the video game software can automatically train camera 308 onto moving object 306 and move the virtual camera with the object so that the virtual camera follows and tracks the moving object. … this tracking feature allows the video game player to continually display the moving object 306 (which the … player [is] controlling using handheld controller) as the moving object moves through the [3-D] scene.”).
At the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of reproducing a first off-road vehicle of RENTZ with the reproduction of the first off-road vehicle being a three-dimensional representation of BASSETT. The motivation for this modification could have been to implement automatic tracking of a graphical representation of a vehicle, which relieves a driver of the vehicle from having to manually focus a virtual camera, instead allowing the driver of the vehicle to concentrate on moving and controlling the vehicle.

    PNG
    media_image8.png
    485
    599
    media_image8.png
    Greyscale

RENTZ-BASSETT do not explicitly disclose providing the reproduction of the first off-road vehicle as a three-dimensional representation to a driver of a second vehicle, wherein the driver of the second vehicle is different from a driver of the first off-road vehicle, which GILMORE discloses (GILMORE; FIG. 1; ¶ 0021; “… the right hand display section 16 of the split screen depicts a magnified ground level view of the race course, as seen from the driver station of a selected vehicle. In FIG. 1, the view is taken forwardly from the driver cockpit of vehicle B. The view shows the rear end of vehicle A as the vehicle is negotiating a turning maneuver at a corner of the race track.”).
At the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of reproducing a first off-road vehicle of RENTZ-BASSETT with the providing the reproduction of the first off-road vehicle as a three-dimensional representation to a driver of a second vehicle, wherein the driver of the second vehicle is different from a driver of the first off-road vehicle of GILMORE. The motivation for this modification could have been to allow a second driver to see the driving performance of a first driver to have preparatory knowledge of a driving course or trail before needing to drive on the course or trail, which enhances performance and safety.
RENTZ-BASSETT-GILMORE disclose that the driver of the second vehicle observes a first performance of the first off-road vehicle on a display device within the second vehicle (GILMORE; FIG. 1; ¶ 0022; “The display section 16 … represents the view that a driver of vehicle B might have on an actual race course. The … program … correlates the image on display section 16 with the position of the corresponding vehicle in display section 14. The player [controlling] vehicle B [‘driver of the second vehicle’] is able to view display section 14 to ascertain the position of vehicle B relative to the other vehicles; at the same time the player is able to view display section 16 to obtain understanding of the actual race course contouring (banks and turns), as well as relative velocities of his vehicle and the vehicle he is attempting to overtake, e.g. vehicle A [‘observes a first performance of the first … vehicle’].”) based on the reproduction being in the three-dimensional representation (BASSETT; FIG. 3; ¶ 0051) based at least in part on the adjusted data collected by the sensors of the first off-road vehicle (RENTZ; FIG. 3; ¶ 0079; FIG. 10; ¶ 0088; FIGS. 37-40; ¶ 0099; ¶ 0102).
Regarding claim 12, the rationale provided in the rejection of claim 1 is incorporated herein.  In addition, RENTZ-BASSETT-GILMORE discloses processing circuitry (RENTZ; FIG. 1; ¶ 0070; “… recreational vehicle 100 includes a vehicle controller 140 having at least one associated memory 142. Vehicle controller 140 provides the electronic control of the various components of recreational vehicle 100. … vehicle controller 140 is operatively coupled to a plurality of sensors 144 (see FIG. 3) which monitor various parameters of recreational vehicle 100 or the environment surrounding vehicle 100.”).
Regarding claim 20, the rationale provided in the rejection of claim 1 is incorporated herein.  In addition, RENTZ-BASSETT-GILMORE disclose a non-transitory computer readable storage medium having instructions stored thereon that when executed by processing circuitry causes the processing circuitry to perform a method (RENTZ; FIG. 1; ¶ 0070; “The controller 140 may be a single device or a distributed device, and the functions of the controller 140 may be performed … as computer instructions on a non-transitory computer readable storage medium, such as memory 142.”).
Regarding claim 6, RENTZ-BASSETT-GILMORE disclose the method of claim 1, wherein the vehicle data includes at least one of a vehicle speed (RENTZ; ¶ 0076; “Exemplary sensors include a vehicle speed sensor which monitors track speed and an engine RPM sensor.”), (RENTZ; ¶ 0099; “Each icon 804 further includes [an] indicator 806, illustratively an arrow pointing in a heading direction of the respective vehicle.”)(RENTZ; ¶ 0097; “The information includes the rider meta data for the selected group member. The information may include … altitude 444”), (RENTZ; ¶ 0079; “An exemplary location determiner 184 is a GPS unit which determines the position of recreational vehicle 100 based on interaction with a global satellite system.”).
Regarding claim 8 and claim 18, RENTZ-BASSETT-GILMORE disclose the method of claim 1 and the system of claim 12, wherein the map data includes  (RENTZ; FIGS. 37-40.
Claims 2, 5, and 10 as well as 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over RENTZ in view of BASSETT and GILMORE as applied to claims 1 and 12 above, respectively, and further in view of Koenig et al. (U.S. PG-PUB 2016/0003621 A1, 'KOENIG').
Regarding claim 2 and claim 13, RENTZ-BASSETT-GILMORE disclose the method of claim 1 and the system of claim 12; however, RENTZ-BASSETT-GILMORE do not explicitly disclose that the processing circuitry is further configured to store the collected vehicle data and the collected map data for a set amount of time, the set amount of time being defined by a driver in the first off-road vehicle, which KOENIG discloses (KOENIG; ¶ 0086; “… the route flythrough component 308 allows playback and pausing of a route traveled, as well as managing a virtual "fly-through" or simulation of a route. This "fly-through" corresponds to a projected, 360-degree view of a route, based on captured images along a route. … the trail photos 222 stored in database 104 include a set of … videos used for such a "fly-through" feature.” ¶ 0109; “FIGS. 11-12 illustrate [a] user interface 1100 used for tracking a route by a user or recreational vehicle rider. The route tracking user interface provides a playback of a route traveled by a user … to allow that user to revisit his/her route upon completion of the route. … The route tracking interface 1100 displays the map display interface 1006, but includes location information, as well as a play/pause option 1102. The route tracking interface 1100 includes an information bar 1104 that illustrates distance traversed, time required [‘set amount of time’], … fuel consumed, speed at each location (if vehicle data is available) …” ¶ 0110; “FIG. 13 illustrates … user interface [UI] 1300 used for creating a new route by a user or recreational vehicle rider, as well as illustrating historical information regarding routes. The [UI] includes an ‘add new trip’ option 1302 which instantiates the route planning features described above. The [UI] 1300 also includes a history 1304 of recorded trips, which is selected for tracking and playback as illustrated in the user interface 1100 of FIGS. 11-12. … accumulated statistics 1306 are displayed, showing … total miles logged by the rider, as well as typical ride times [‘set amount of time’], distances …”).
The Examiner asserts that since the duration of the ride on the route is driver-defined, because it is well understood the driver determines the start, stop, and speed of the ride itself. 
At the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of claim 1 and the system of claim 12 of RENTZ-BASSETT-GILMORE with the disclosure that the processing circuitry is further configured to store the collected vehicle data and the collected map data for a set amount of time, the set amount of time being defined by a driver in the first off-road vehicle of KOENIG. The motivation for this modification could have been to ensure that the finite storage of the system is used efficiently for capturing the relevant motion data of the ride.
Regarding claim 5 and claim 16, RENTZ-BASSETT-GILMORE disclose the method of claim 1 and the system of claim 12, wherein the driver of the second vehicle compares the first performance of the first off-road vehicle with a second performance of the second vehicle based on the reproduction, which KOENIG discloses (KOENIG; ¶ 0110; “The user interface 1300 also includes a history 1304 of recorded trips, which is selected for tracking and playback as illustrated in … FIGS. 11-12. … accumulated statistics 1306 are displayed, showing … total miles logged by the rider, as well as typical ride times, distances, and other historical information.”).
At the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of claim 1 and the system of claim 12 of RENTZ-BASSETT-GILMORE with the disclosure that the driver of the second vehicle compares the first performance of the first off-road vehicle with a second performance of the second vehicle based on the reproduction of KOENIG. The motivation for this modification could have been to record riding times and distances to compare average speeds amongst vehicle riders to establish time trials such that the riders can race against each other, which leads to increased engagement with the recreational vehicles.
Regarding claim 10, RENTZ-BASSETT-GILMORE disclose the method of claim 1; however, RENTZ-BASSETT-GILMORE do not explicitly disclose sharing the reproduction, which KOENIG discloses (KOENIG; ¶ 0060; “… embodiments … provide for a guided, interactive user experience for use in off-road … vehicle usage. This can include … usage in connection with motorcycle, all-terrain vehicle, snowmobile, or other types of recreational vehicles, and involves aggregation of user feedback regarding trail information and points-of-interest data, club information regarding trail conditions, and weather, hazard, and vehicle data to enrich the rider experience. By providing users with shared information [‘sharing the reproduction’] regarding trail condition, length, difficulty, weather, and points of interest data, while also displaying to a rider various data regarding his/her vehicle on a display alongside weather or hazard data and locations of other riders along a particular trail, that user's experience can be improved, by ensuring that the user is connected with the people, places, and vehicle experiences that will encourage the user to continue use of recreational vehicles.”) to a threshold amount of users, the threshold being defined by a driver of the first off-road vehicle (KOENIG; FIG. 16; ¶ 0085; “The buddy tracker component 306 allows a user to publish … location to be viewable by others during a trip, and also allows the user to view others' locations on a map interface …”; ¶ 0112; “FIG. 16 illustrates [a] user interface 1600 used for displaying locations of selected other individuals along a route to a user or recreational vehicle rider. The user interface 1600 … implements a "buddy tracker" component of the system in which a user selects one or more other riders to track [The Examiner asserts that by the user selecting an arbitrary number of other riders to track, the user is effectively setting a threshold of riders to track.] along a preselected route. The buddy tracker illustrates relative positions of those riders along the trail. … upon selection of one of the icons 1602 on a map display 1604 illustrating other riders, information about that rider, such as … name and relative location, are displayed.”).
At the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of claim 1 of RENTZ-BASSETT-GILMORE with the sharing the reproduction to a threshold amount of users, the threshold being defined by a driver of the first off-road vehicle of KOENIG. The motivation for this modification could have been to establish a near-field network of communication between proximate riders of off-road vehicles to promote interactivity.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over RENTZ in view of BASSET and GILMORE as applied to claims 6 and 12 above, respectively, and further in view of Rafferty et al. (U.S. PG-PUB 2020/0216133 A1, 'RAFFERTY').
Regarding claim 7 and claim 17, RENTZ-BASSETT-GILMORE disclose the method of claim 6 and the system of claim 12; however, RENTZ-BASSETT-GILMORE do not explicitly disclose that the vehicle data further includes external data, the external data including at least one of: temperature, humidity, or air quality. RAFFERTY discloses that the vehicle data further includes external data, the external data including at least one of: temperature, humidity (RAFFERTY; FIG. 14; ¶ 0091; “The ambient condition sensor 1420 [is] used by the controller 1410 to control various conditions. … an ambient air temperature sensor 1422 generates an ambient air temperature sensor signal that has data corresponding to the ambient air temperature at or within the vehicle. The ambient air temperature sensor 1422 [is] located near … the occupants. The ambient humidity sensor 1424 generates an ambient humidity signal that has data corresponding to the ambient humidity. The ambient humidity [is] determined around the occupant or around the vehicle. An air speed sensor 1426 generates an air speed signal that has data corresponding to the speed of the air in or around the … vehicle.”)
At the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of claim 6 and the system of claim 12 of RENTZ-BASSETT-GILMORE with the disclosure that the vehicle data further includes external data, the external data including at least one of: temperature, humidity of RAFFERTY. The motivation for this modification could have been to provide ambient environment readings to convey to the user/driver/pilot of the vehicle how comfortable the air is outside of said vehicle.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over RENTZ in view of BASSETT and GILMORE as applied to claims 1 and 12 above, respectively, and further in view of Daugherty, III et al. (U.S. PG-PUB 2012/0311654 A1, 'DOUGHERTY').
Regarding claim 9 and claim 19, RENTZ-BASSETT-GILMORE disclose the method of claim 1 and the system of claim 12; however, RENTZ-BASSETT-GILMORE do not explicitly disclose that the vehicle data further includes data collected by one or more sensors of passengers in the first off-road vehicle, which DOUGHERTY discloses (DOUGHERTY; ¶ 0067; “… where personal device 660 is a smartphone with functionality that includes … a GPS application that determines the location of the personal device 660 via a link 669 with a GPS satellite network 668, bridge 640 can enable a passenger in automobile environment 650 to access the GPS application on personal device 660 through a user interface located in device 670, which can be located in the automobile environment's 650 dashboard.”).
At the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of claim 1 and the system of claim 12 of RENTZ-BASSETT-GILMORE with the disclosure that the vehicle data further includes data collected by one or more sensors of passengers in the first off-road vehicle of DOUGHERTY. The motivation for this modification could have been to incorporate the ubiquitous availability of location sensors commonly available to smartphone users.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over RENTZ in view of BASSETT and GILMORE as applied to claim 1 above, and further in view of Hodge et al. (U.S. PG-PUB 2018/0218582, 'HODGE').
Regarding claim 11, RENTZ-BASSETT-GILMORE disclose the method of claim 1; however, RENTZ-BASSETT-GILMORE do not explicitly disclose sharing the reproduction to one or more users in a distance less than a threshold amount of length from a location of the first off-road vehicle (HODGE; ¶ 0066; “… two client devices 12 located near each other may share live video footage. … if … two client devices 12 are in two different vehicles travelling relatively close to each other [‘in a distance less than a threshold amount of length from a location of the first off-road vehicle’] along a road, perhaps in traffic, the driver of a first vehicle may use his or her first client device to show all other client devices located nearby (within RF range). The nearby vehicles will appear as "car" graphic icons overlaying a map on touch-screen display 29. The first driver may select one of the icons by touching it on touch-screen display 29. The selected client device 12 would then "link" with the first client device 12 and share live video feed with that device so that the front view of the selected client device 12 appears on display 29 of the first client device. … the first driver may view other areas around his/her vehicle, such as the view of traffic up ahead, or view his/her own vehicle from behind [‘sharing the reproduction to one or more users’] by selecting a car behind his/her [own vehicle] (perhaps to make sure that their boat trailer is OK).”).
At the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of claim 1 of RENTZ-BASSETT-GILMORE with the sharing the reproduction to one or more users in a distance less than a threshold amount of length from a location of the first off-road vehicle of HODGE. The motivation for this modification could have been to keep the driver of a convoy vehicle aware of the positions of the other convoy vehicles.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over RENTZ in view of BASSETT and GILMORE as applied to claim 1 above, and further in view of Gutta et al. (U.S. PG-PUB 2002/0140562, 'GUTTA').
Regarding claim 21, RENTZ-BASSETT-GILMORE disclose the method of claim 1; however, RENTZ-BASSETT-GILMORE do not explicitly disclose collecting data regarding at least the driver of the first off-road vehicle by , which GUTTA discloses (GUTTA; FIG. 1; ¶ 0013; “… system for monitoring a driver's attention to driving a vehicle 1 is shown. … a driver monitoring camera 12 [is] positioned within the vehicle such that the field of view 12' of the camera has at least a driver's head 14 located therein. The output of the driver monitoring camera 12 is coupled to an image processor 16 which receives image signals from the driver monitoring camera 12 indicative of at least the driver's gaze and facial pose [‘data regarding at least the driver’]. The gaze of the driver relates to the orientation of the driver's eyes and … corresponds to the driver's direction of sight. The facial pose of the driver corresponds to the orientation of the driver's head (i.e., whether the head is turned away from or toward the direction of travel of the vehicle).”).
At the effective filing date of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of claim 1 of RENTZ-BASSETT-GILMORE with the collecting data regarding at least the driver of the first off-road vehicle by one camera within the first off-road vehicle of GUTTA. The motivation for this modification could have been to provide a system which monitors a driver's attention to driving (GUTTA; ¶ [0004]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619